internal_revenue_service number release date index number ------------------------ ----------------------------------------------- ----------------------------------- ------------------------------ -------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ------------- telephone number --------------------- refer reply to cc corp bo6 plr-132415-04 date december ---------- ----------- ----------- ------------- ------------- ---------------- state a state b state c country a country b country c date a b a b c d busine sec_1 ----------------------------------------------------------------------- ----------------------------------------------------------------------- ----------------------------------------------------------------------- ------------------------------------------------------------------------- -------------------------------------------------------- ------------------- ------------- ---------- ---------- ---------- --------- --------- plr-132415-04 busine sec_2 busine sec_3 busine sec_4 busine sec_5 business business business business business type a x aa corp corp corp corp corp corp corp ----------------------------------------------------------------------- ------------------------------------- ------------------------------------------------------------------------ ------------------------------------------------------------------------------- ----------------------------------------- ------------------------------------------------------------------------ -------- ----------------------------------------- ------------------------------------------------------------------------ ---------------------------------------- ------------------------------------------ -------------------------------- ------------------------------------------------------------------------ -------------------------------------------------- ----------- ------- ----------------------------------- ------------------------------------------------ ------------------------------------------------------------------------ --------------------------------------------------------------------- ----------------------------------------------------------------------- ----------------------------------------------------------------------------- ------------------------------------------------------------------------ ------------------------------------------------------------------------------ --------------------------------------------------- -------------------------------------------------------- plr-132415-04 corp ------------------------------------------------------------------------ ----------------------------------------------------------------------- ----------------------------------------------------- ------------------------ ------------------------------------------------- ---------------------------------------------- --------------------------- ----------------------------------------------- --------------------------------------- ---------------------------------------- --------------------------------------------- corp corp corp corp corp corp corp bbbbb ccccc dear ------------------ this letter responds to your date request for rulings regarding certain federal_income_tax consequences of proposed transactions the information submitted in that request and in later correspondence is summarized below the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process corp is the common parent_corporation of a consolidated_group of corporations within the meaning of sec_1_1502-1 the corp consolidated_group filing federal_income_tax returns on a calendar-year basis corp 1’s overall_method_of_accounting for maintaining its accounting books and filing its federal_income_tax returns is the accrual_method of accounting corp was incorporated under the laws of state a on date corp and its subsidiaries are engaged in busine sec_1 plr-132415-04 corp which is a state b corporation is a member of the corp consolidated_group all of the common_stock of corp is indirectly wholly owned by corp corp is engaged in busine sec_2 corp which is a state b corporation is a member of the corp consolidated_group corp is engaged in busine sec_3 corp is wholly owned by corp corp which is a state b corporation is a member of the corp consolidated_group corp is a holding_company for various foreign subsidiaries engaged in busine sec_4 corp is wholly owned by corp corp which is a state b corporation is a member of the corp consolidated_group all the common_stock of corp is owned by corp corp also has outstanding a shares of series a preferred_stock which are held by two indirect foreign subsidiaries of corp the initial stated_value of the series a preferred_stock was b per share corp is a holding_company for various foreign subsidiaries engaged in busine sec_4 corp which is a state b corporation is a member of the corp consolidated_group corp was historically engaged in busine sec_5 though that business is gradually being phased out of existence corp also serves as a holding_company for various subsidiaries engaged in busine sec_4 corp is wholly owned by corp corp which is a state c_corporation is a member of the corp consolidated_group corp is a holding_company for numerous foreign subsidiaries engaged in busine sec_4 corp is owned a by corp b by corp c by corp and d by corp corp which is a state a corporation is a member of the corp consolidated_group corp is a holding_company for various foreign busine sec_4 subsidiaries corp is a type a organization within the meaning of state a type a law x aa and as such it is subject_to supervision and examination by the state a type a department corp is wholly owned by corp corp which is a state b corporation is a member of the corp consolidated_group corp is a holding_company for various foreign busine sec_4 subsidiaries corp is wholly owned by corp corp is a country a limited_liability_company wholly owned by corp corp is disregarded as an entity separate from corp for u s federal_income_tax purposes under sec_301_7701-3 corp presently serves as a holding_company for country a and non-country a subsidiaries engaged in business it is contemplated that corp may acquire the stock of additional country a and non-country a subsidiaries plr-132415-04 corp is a country a limited_liability_company wholly owned by corp corp is treated as a corporation for u s federal_income_tax purposes under sec_301_7701-3 corp is engaged through its subsidiaries in business corp is a country a limited_liability_company wholly owned by corp corp is treated as a corporation for u s federal_income_tax purposes under sec_301_7701-3 corp is engaged in business corp is a country a limited_liability_company wholly owned by corp corp is treated as a corporation for u s federal_income_tax purposes under sec_301_7701-3 corp is involved in business corp has branches in country b and country c because it is a subsidiary of corp which is subject_to supervision and examination by the state a type a department corp is subject_to certain state a type a regulatory requirements corp is a country a limited_liability_company wholly owned by corp corp is treated as a corporation for u s federal_income_tax purposes under sec_301_7701-3 corp is a holding_company for the country a business conducted through its subsidiary corp is a country a limited_liability_company wholly owned by corp corp is treated as a corporation for u s federal_income_tax purposes under sec_301_7701-3 corp is engaged in business facts related to the transaction it is anticipated that corp will have net operating losses for country a income_tax purposes under applicable country a income_tax law any member of a country a affiliated_group that has taxable_income may make group relief payments to an affiliate with net operating losses such group relief payments may be made in the form of cash or debt obligations including debt obligations evidenced by means of book entries but they may not be made in the form of stock under the tax laws of country a group relief payments to corp from a country a affiliate will have the effect of reducing both the taxable_income of the country a affiliate and the net operating losses of corp the result of such group relief payments will be to reduce the current aggregate country a income_tax_liability of corp and the country a affiliates confirmatory rulings as to the country a tax consequences of the group relief payments specified in contract situation in light of that transaction structure as described below have been obtained from ccccc in country a the rulings obtained from ccccc were appealed by the country a tax agency to the country a bbbbb the country a bbbbb upheld the rulings obtained from ccccc before any of the proposed group relief payments are made three related contracts will be entered into as described below first corp corp and corp will enter into a valid and enforceable written contract contract one contract one will provide that if corp makes any group relief payment to corp then corp plr-132415-04 will immediately make a corresponding capital_contribution in an equal amount to corp hereinafter referred to as situation one in addition contract one will provide that if corp makes any group relief payment to corp then a corp will immediately make a group relief payment in an equal amount to corp b corp will then immediately make a corresponding capital_contribution in an equal amount to corp and c corp will then immediately make a corresponding capital_contribution in an equal amount to corp hereinafter referred to as situation two contract one will continue in effect until canceled by mutual consent country a subsidiaries subsequently acquired by corp or corp may be added as parties to the contract in which event similar provisions will apply to any group relief payments made by those subsequently acquired subsidiaries any group relief payments and capital contributions pursuant to contract one will be made solely by means of book entries country a legal counsel for taxpayer has opined that contract one will be valid and fully enforceable under applicable country a law corp corp corp corp corp corp corp and corp will enter into a valid and enforceable written contract contract two contract two will provide that if corp makes any group relief payment to corp intended to be made in the form of a debt obligation then a corp will immediately make a corresponding capital_contribution in an equal amount to corp b corp will immediately make a corresponding capital_contribution in an equal amount to corp c corp will immediately make a corresponding capital_contribution in an equal amount to corp d corp corp corp and corp will immediately make corresponding capital contributions equal to b a c and d respectively and totaling of such amount to corp and e corp will immediately make corresponding capital contributions to corp corp and corp equal to the capital contributions described in item d hereinafter referred to as situation three contract two will continue in effect until canceled by mutual consent country a subsidiaries subsequently acquired by corp may be added as parties to the contract in which event similar provisions will apply to any group relief payments made by those subsequently acquired subsidiaries any group relief payments and capital contributions pursuant to contract two will be made solely by means of book entries however all such book entries will be consolidated and replaced by a single book entry having the same effect showing an obligation from corp to corp and corp will promptly pay that obligation in cash country a legal counsel for taxpayer has opined that contract two will be valid and fully enforceable under applicable country a law corp corp corp corp corp corp and corp will enter into a valid and enforceable written contract contract three contract three will provide that if and when notified by corp that corp intends to make a group relief payment of a specified amount to corp intended to be made in the form of a debt obligation then a corp will make capital contributions to corp corp corp and corp equal to b c d and a respectively equaling together the amount of the group relief payment b corp corp and corp will immediately make a capital_contribution to corp equal to the amount received from corp c corp will plr-132415-04 immediately make a capital_contribution to corp in the amount of the group relief payment d corp will immediately make a capital_contribution to corp in the amount of the group relief payment and e corp will make a group relief payment of the specified amount to corp hereinafter referred to as situation four the contributions will be made prior to the group relief payments under contract three in order to assure compliance with state a type a regulatory requirements contract three will continue in effect until canceled by mutual consent country a subsidiaries subsequently acquired by corp may be added as parties to the contract in which event similar provisions will apply to any group relief payments made by those subsequently acquired subsidiaries any group relief payments and capital contributions pursuant to contract three will be made solely by means of book entries however all such book entries will be consolidated and replaced by a single book entry having the same economic_effect showing an obligation from corp to corp and corp will then promptly pay that obligation in cash country a legal counsel has opined that contract three will be valid and fully enforceable under applicable country a law pursuant to contracts one two and three described above it is proposed that group relief payments and corresponding capital contributions will be made in the situation sec_1 and in situation the proposed transactions will be accomplished in the manner set forth below corp or another country a affiliate directly and wholly owned by corp will make a group relief payment to corp by establishing a book entry the first book entry showing an obligation due to corp pursuant to contract one corp will immediately make a capital_contribution to corp or such other country a affiliate by establishing a book entry the second book entry showing an equal and offsetting obligation due to corp or such other country a affiliate the result that both will be canceled the first and second book entries will be netted against each other with in situation the proposed transactions will be accomplished in the manner set forth below corp will also establish a corresponding book entry showing an obligation due from corp or such other country a affiliate corp or such other country a affiliate will also establish a corresponding book entry showing an obligation due from corp the corresponding book entries described in nn and supra will also be canceled plr-132415-04 corp or another country a affiliate directly and wholly owned by corp will make a group relief payment to corp by establishing a book entry the first book entry showing an obligation due to corp corp will immediately make a group relief payment in an equal amount to corp by establishing a book entry the second book entry showing an obligation due to corp pursuant to contract one each of the following capital contributions will be made a corp will immediately make a capital_contribution to corp by establishing a book entry the third book entry showing an obligation due to corp that is equal to and fully offsets the second book entry b corp will immediately make a capital_contribution to corp or such other country a affiliate by establishing a book entry the fourth book entry showing an obligation due to corp or such other country a affiliate that is equal to and fully offsets the first book entry the first and fourth book entries will be netted against each other with the result that both will be canceled and the second and third book entries will be netted against each other with the result that both will be canceled in situation the proposed transactions will be accomplished in the manner set forth below i corp will make a group relief payment to corp by establishing a book entry showing an obligation to corp corp will also establish a corresponding book entry showing an obligation due from corp or such other country a affiliate corp will also establish a corresponding book entry showing an obligation due from corp corp will also establish a corresponding book entry showing an obligation due from corp corp or such other country a affiliate will also establish a corresponding book entry showing an obligation due from corp the corresponding book entries described at nn and supra will also be canceled corp will also establish a corresponding book entry showing an obligation due plr-132415-04 ii pursuant to contract two each of the following capital contributions will be made a corp will immediately make a capital_contribution to corp in the amount of the group relief payment by establishing a book entry showing an obligation due to corp b corp will immediately make a capital_contribution to corp in the amount of the group relief payment by establishing a book entry showing an obligation due to corp c corp will immediately make a capital_contribution to corp in the amount of the group relief payment by establishing a book entry showing an obligation due to corp d corp corp corp and corp will each immediately make a capital_contribution to corp equal to b a c and d respectively which together total the amount of the group relief payment by each establishing a book entry showing an obligation due to corp and e corp will immediately make corresponding capital contributions to corp corp and corp equal to the capital contributions described in item d above by establishing book entries showing obligations due to corp corp and corp dollar_figure iii for the above situation book entries will be consolidated and replaced by a single book entry having the same economic_effect showing an obligation from corp to corp dollar_figure corp will promptly pay that obligation in cash from corp corp will also establish a corresponding book entry showing an obligation due from corp corp will also establish a corresponding book entry showing an obligation due from corp corp will also establish a corresponding book entry showing an obligation due from corp corp will also establish corresponding book entries showing obligations due from corp corp corp and corp corp corp and corp will also establish corresponding book entries showing obligations due from corp the corresponding book entries described in footnotes and plr-132415-04 because corp is a disregarded_entity for federal_income_tax purposes pursuant to sec_301_7701-3 the above-mentioned payment will be treated for federal_income_tax purposes as being made to corp corp is corp 10’s parent in situation the proposed transactions will be accomplished in the manner set forth below i pursuant to contract three each of the following capital contributions will be made a when notified by corp that corp will make a group relief payment of a specified amount to corp by establishing a book entry obligation by corp to corp corp will make capital contributions to corp corp corp and corp equal to b c d and a respectively of the amount of the group relief payment by establishing book entries showing obligations due to corp corp corp and corp dollar_figure b corp corp and corp will immediately make capital contributions to corp equal to the amount each received from corp by each establishing a book entry showing an obligation due to corp c corp will immediately make a capital_contribution to corp in the amount of the group relief payment by establishing a book entry showing an obligation due to corp d corp will immediately make a capital_contribution to corp in the amount of the group relief payment by establishing a book entry showing an obligation due to corp supra will also be canceled further corp will make an entry showing an obligation due from corp as indicated above the capital contributions will be made prior to the group relief payment in situation in order to assure compliance with state a type a regulatory requirements corp corp corp and corp will also establish corresponding book entries showing obligations due from corp corp will also establish corresponding book entries showing obligations due from corp corp and corp corp will also establish a corresponding book entry showing an obligation due from corp corp will also establish a corresponding book entry showing an obligation due plr-132415-04 ii corp will make a group relief payment to corp by establishing a book entry showing an obligation to corp dollar_figure iii the foregoing situation book entries will be consolidated and replaced by a single book entry having the same economic_effect showing an obligation from corp to corp dollar_figure corp will promptly pay that obligation in cash because corp is a disregarded_entity for federal_income_tax purposes pursuant to taxpayer’s election under sec_301_7701-3 the above-mentioned payment will be treated for federal_income_tax purposes as being made to corp corp is corp 10’s parent the business_purpose for the transactions described above is to enable the country a affiliates to obtain group relief in order to reduce their aggregate country a income_tax_liability the transactions are not otherwise intended to change the economic position of the country a affiliates however in situations and described above the transactions will have the ultimate effect of transferring cash from corp to corp law and analysis sec_305 of the code provides that gross_income does not include the amount of any distribution of the stock of a corporation made by such corporation to its shareholders with respect to its stock except as otherwise provided in sec_305 of the code the theoretical basis under sec_305 for not including the receipt of such stock in the gross_income of the distributee is that a shareholder should not be taxed where he has not realized any income 252_us_189 sec_305 of the code however provides that if a distribution is at the election of any of the shareholders whether exercised before or after the declaration thereof payable either in stock or in property sec_305 of the code will not apply and that such distribution will thus be treated as a distribution_of_property to which sec_301 applies from corp corp will also establish a corresponding book entry showing an obligation due from corp the corresponding book entries described at nn and supra will also be canceled further corp will make an entry showing an obligation due from corp plr-132415-04 in revrul_80_154 1980_1_cb_68 the shareholders of a foreign_corporation adopted a resolution declaring a cash dividend and providing that the distribution was to be used to increase capital_investment in the corporation the resolution stated that ‘the payment will made in cash without any delay’ and that ‘the dividend shall be utilized to cover a new share’ that will participate in the profit earned by the company beginning with the current business year ’ no cash or stock was actually distributed pursuant to the resolution the decrease in retained earnings and increase in invested capital were reflected only in accounting entries reasoning that the cash dividend had been tied up so effectively that the shareholders never received nor exercised control_over any cash revrul_80_154 held the foreign_corporation was deemed to have made a distribution of its own common_stock that sec_305 was inapplicable and that therefore under sec_305 the distribution was not includible in the gross_income of the shareholders under contract for situation corp will be required to contribute back the group relief payment made by corp to corp so as in revrul_80_154 the funds with respect to such putative constructive distribution from corp to corp will be tied up so effectively by corp that corp will not receive nor exercise control_over such group relief payment hence the putative capital_contribution will serve to offset and thus to negate such putative distribution under contract for situation corp will be required to contribute back the group relief payment made by corp to corp and corp will be required to contribute back the group relief payment made by corp to corp so as in revrul_80_154 the funds with respect to these putative constructive distributions made by corp to corp and by corp to corp will be tied up so effectively by corp that neither corp nor corp will receive or exercise control_over such group relief payments hence the putative capital contributions will serve to offset and thus to negate such putative distributions in revrul_78_83 1978_1_cb_79 domestic_corporation p owned all the stock of foreign subsidiaries x and y subsidiary x transferred property to subsidiary y without receiving adequate_consideration therefore revrul_78_83 held that the amount transferred by subsidiary x to subsidiary y was treated as a distribution from subsidiary x to corporation p followed by an equivalent capital_contribution from corporation p to subsidiary y for situation contract if no provision were made for offsetting putative capital contributions then as in revrul_78_83 the group relief payment would result in a constructive distribution from corp to corp followed by a constructive distribution from corp to corp followed by a constructive distribution from corp to corp followed by constructive distributions from corp to corp corp corp and corp equaling together the amount of the group relief payment and followed by constructive distributions from corp corp and corp to corp yet under contract for situation corp sec_2 and will each be required by the distributing_corporation to contribute back its corresponding putative distribution so as plr-132415-04 in revrul_80_154 the above-mentioned putative distributions will be tied up so effectively in the distributing_corporation that each distributee corporation will not receive nor exercise control_over any of the funds of the distributing_corporation hence the corresponding putative capital contributions will each serve to offset and thus to negate the above-mentioned putative distributions for situation contract if no provision were made for offsetting putative capital contributions then as in revrul_78_83 the payment made by corp to corp in order to satisfy the group relief payment obligation of corp would generate a constructive distribution from corp to corp followed by a constructive distribution from corp to corp followed by constructive distributions from corp to corp corp corp and corp equaling together the amount of the group relief payment and followed by constructive distributions from corp corp and corp to corp yet under contract for situation corp sec_2 and each will have been required by the distributing_corporation to make a capital_contribution corresponding to the putative distribution made to it so as in revrul_80_154 the above-mentioned putative distributions will be tied up so effectively in the distributing_corporation that each distributee corporation will not receive nor exercise control_over any of the funds of the distribution_corporation hence the corresponding putative capital contributions will serve to offset and thus to negate the above-mentioned putative distributions as in revrul_80_154 each distributing_corporation in contract sec_1 and will be treated as distributing its own stock to its shareholder s since the shareholders will not possess an election to receive cash instead of stock sec_305 will not apply to any of these distributions as such these stock distributions will pursuant to sec_305 not be included in the gross_income of any of these shareholder-corporations representation sec_1 corp owns all of the outstanding equity of corp and corp is disregarded as a separate_entity from and accordingly is treated as a branch of corp pursuant to sec_301_7701-3 in addition all of the outstanding indebtedness of corp is held by corp as a result such inter-branch indebtedness is not taken into account for u s federal_income_tax purposes therefore any interest_paid or accrued by corp on such inter-branch indebtedness will not be deductible for u s federal_income_tax purposes and such interest consequently should not result in the creation of any dual consolidated_return losses it is not anticipated that corp will have any material expenses other than interest if any such other expenses result in the creation of a dual_consolidated_loss then such dual_consolidated_loss will be nondeductible under sec_1503 and sec_1_1503-2 contract one will not become effective unless and until it is ratified by the boards of directors of corp and corp contract two will not become effective unless and until it is ratified by the boards of directors of corp corp corp corp corp corp corp and corp plr-132415-04 contract three will not become effective unless and until it is ratified by the boards of directors of corp corp corp corp corp corp and corp based solely on the information submitted and the representations made we have concluded each group relief payment made by corp in situation together with the offsetting putative capital_contribution will be treated as a distribution by corp of its own stock to corp and pursuant to sec_305 such distribution will not be included in the gross_income of corp see sec_301_7701-3 each group relief payment made by corp and corp in situation together with the two offsetting putative capital contributions will be treated as a stock_distribution by corp of its own stock to corp followed by a stock_distribution by corp of its own stock to corp and pursuant to sec_305 the distributions will not be included in the gross_income of corp and corp respectively see sec_301_7701-3 each group relief payment made by corp in situation together with the putative capital contributions and the putative constructive distributions will be treated as a distribution by corp of its own stock to corp followed by a distribution by corp of its own stock to corp followed by a distribution by corp of its own stock to corp followed by distributions by corp of its own stock to corp corp corp and corp followed by distributions by corp corp and corp each of its own stock to corp and then followed by a capital_contribution to corp by corp in the amount of group relief payment pursuant to sec_305 these distributions of stock will not be included in the respective gross incomes of corp corp corp corp corp corp and corp pursuant to sec_118 the capital_contribution by corp to corp in the amount of the group relief payment will not be included in the gross_income of corp see sec_301_7701-3 each group relief payment made by corp in situation together with the putative capital contributions and the putative constructive distributions will be treated as a distribution by corp of its owns stock to corp followed by a distribution by corp of its own stock to corp followed by a distribution by corp of its own stock to corp corp corp and corp followed by distributions by corp corp and corp each of its own stock to corp and then followed by a capital_contribution to corp by corp in the amount of group relief payment pursuant to sec_305 such distributions of stock will not be included in the respective gross incomes of corp corp corp corp corp and corp pursuant to sec_118 the capital_contribution by corp to corp in the amount of the group relief payment plr-132415-04 will not be included in the gross_income of corp see sec_301_7701-3 no opinion is expressed about the federal tax treatment of the proposed transactions under any other provision of the code or regulations or the tax treatment of any condition existing at the time of or effect resulting from the proposed transactions that are not specifically covered by the above rulings this ruling is directed only to the taxpayer that requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to the federal_income_tax return of each taxpayer involved for the taxable_year in which the proposed transactions are completed in accordance with the power_of_attorney on file in this office a copy of this letter is being sent to the taxpayer_representative sincerely yours steven j hankin ________________________ steven j hankin senior technician reviewer branch office of associate chief_counsel corporate
